UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549SCHEDULE 13DUnder the Securities Exchange Act of 1934(Amendment No. 9)* Adamis Pharmaceuticals Corporation (Name of Issuer) Common Stock, par value $.0001 per share (Title of Class of Securities) 15115L 10 3 (CUSIP Number) Barry L. Bloom655 Madison Avenue, 19th FloorNew York, NY 10021(212) 521-2930 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) N/A (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.15115L 10 3 Page2 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Andrew H. Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER111,277 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER111,277 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON111,277 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page3 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Daniel R. Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER111,277 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER111,277 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON111,277 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page4 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS James S. Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER111,277 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER111,277 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON111,277 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page5 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Thomas J. Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER206,885 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER206,885 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON206,885 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page6 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Jessica S. Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER644 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER644 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON644 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page7 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Benjamin Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER644 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER644 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON644 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page8 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Samuel A. Tisch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER644 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER644 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON644 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13D CUSIP No.15115L 10 3 Page9 of14Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Thomas M. Steinberg 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[](b)[X] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions)PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER-0- 8 SHARED VOTING POWER-0- 9 SOLE DISPOSITIVE POWER-0- 10 SHARED DISPOSITIVE POWER-0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON-0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0.0% 14 TYPE OF REPORTING PERSON (See Instructions) IN This Amendment No. 9 to Schedule 13D amends and supplements the statement on Schedule 13D previously filed by Andrew H. Tisch, Daniel R. Tisch, James S. Tisch, Thomas J. Tisch, Jessica S. Tisch, Bemjamin Tisch, Samuel A. Tisch and Thomas M.
